Title: From James Madison to James Madison, Sr., 7 May 1792
From: Madison, James
To: Madison, James, Sr.


Hond SirPhilada. May 7. 1792
The proposed adjournment on the 5th. has been put off to the 9th. & it is possible tho’ I think rather improbable that a further short procrastination may take place. I am not yet decided as to the route & mode of my return. I still wish to take Frederick in my way if I can make it convenient. Leiper has sold 2 Hhds of your Tobo. at 32/6. I shall endeavor to close the business before I leave this which will not be for some little time after the adjournment, having sundry matters of business to do both for myself & others which I have not been able to spare time for during the Session, particularly of late. Inclosed are some more of the National Gazettes. Perhaps I may not write again before I set out from Philada.
